Otto Danner filed his application for a temporary injunction in the district court of Brazoria county. His prayer was to restrain the execution of a judgment entered in favor of the Thacher Medicine Company for the sum of $141.70, and L. R. Johnson, sheriff of said county, from executing a certain execution issued upon the said judgment, said judgment being rendered in the justice court of precinct No. 1 of Grayson county. The temporary injunction prayed for was granted.
Appellant filed its plea of privilege, invoking subdivision 17 of article 1830, Rev.St. 1911, praying that the cause be transferred to the district court of Grayson county, for final hearing. Such plea of privilege was overruled by the court, and from such order Thacher Medicine Company has appealed.
The only question presented for our disposition is as to whether or not the court erred in overruling the plea of privilege. The facts of the case, so far as they relate to the question here presented, are similar in nature to those in the case of Thacher Medicine Co. v. H. L. Trammell,279 S.W. 307, this day decided by us, and the question here presented was presented and decided by us in that case, and for the reasons given in that case, we reverse the judgment rendered in this case, and here render judgment for appellant, ordering the cause transferred to the district court of Grayson county.
Reversed and rendered.